Citation Nr: 9902414	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral numbness of 
the lower extremities, secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran had active service from January 1943 
to January 1946.  

The veteran initially disagreed with additional issues 
associated with this claim, namely, the claim for entitlement 
to an increased evaluation for varicose veins and the claim 
for benefits pursuant to 38 U.S.C.A. § 1151.  However, the 
only claim currently before the Board is that for secondary 
service connection, as he has since withdrawn his claim for 
an increased rating and has not appealed the § 1151 claim.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he suffers from a condition 
characterized by recurrent numbness in his lower extremities, 
and that this problem is related to his service-connected 
varicose veins.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted evidence of a well grounded claim to establish 
entitlement to service connection for numbness of the lower 
extremities as secondary to a service-connected disability.



FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veterans current bilateral numbness of the lower 
extremities and his service-connected varicose veins.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
numbness of the lower extremities as secondary to service-
connected disabilities is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (1998).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The initial question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellants unsupported 
lay testimony).  

In the present case, the veteran claims that he currently 
suffers from numbness of the lower extremities that is 
related to but separate from bilateral service-connected 
varicose veins.  A review of the evidence, however, shows 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Board recognizes that the veteran has noted numbness of 
his feet over the past few years.  Outpatient progress notes 
from the VA rheumatology clinic where the veteran has been 
treated for rheumatoid arthritis show an assessment of 
peripheral neuropathy of unknown etiology in November 1996.  
However, a series of comprehensive medical evaluations by 
neurologists and cardiovascular specialists have failed to 
confirm the existence of peripheral neuropathy.  None of the 
evaluations have linked the veterans foot numbness to 
varicose veins and in fact two separate VA examiners have 
stated that the veterans varicose veins were not the cause 
of his bilateral foot numbness.  Moreover, an EMG study 
performed in March 1997 showed no evidence of peripheral 
neuropathy in the lower extremities.  Further, there is no 
medical opinion which has related this lower extremity 
numbness to the veterans service-connected varicose veins.  

The Board has also considered lay statements and testimony.  
However, the determinative issue in this case is medical 
causation and, as such, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones, 7 Vet. App. at 137; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran or his spouse 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
numbness in his lower extremities, their lay statements alone 
cannot serve as a sufficient predicate upon which to find the 
veterans claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In conclusion, as no competent evidence shows that the 
veterans bilateral numbness of the lower extremities is 
related to a service-connected disability, this claim must be 
denied as not well grounded.  See Latham v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Since the veterans claim is not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps, 126 F.3d at 1469 ([T]here 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a well grounded claim.).  The 
Board is unaware of any information in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well ground either of the 
veterans claims.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for numbness of the lower extremities, secondary 
to service-connected disabilities, is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
